Citation Nr: 0842596	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  03-26 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for a pelvic disorder.

2. Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for low back disorder.

4. Entitlement to service connection for bilateral occlusive 
disease with narrowing of the arteries.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  In January 2007, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

In June 2006, the veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.

The Board observes that the veteran filed a notice of 
disagreement with regard to the denial of service connection 
for hypertension and that this issue was also remanded by the 
Board in January 2007.  However, subsequent to the remand, 
service connection for hypertension was granted in a rating 
decision issued in May 2008.  Therefore, this claim is no 
longer before the Board at this time.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

At the time of the January 2007 Board remand, the record 
reflected that the veteran was employed full-time.  However, 
the Board observes that an October 2007 letter received from 
the veteran's Congressional Representative states that the 
veteran is drawing disability benefits from the Social 
Security Administration (SSA).  Records relevant to the 
veteran's application and grant of SSA disability benefits 
are not associated with the claims file.  When VA has notice 
prior to the issuance of a final decision of the possible 
existence of certain records and their relevance, the Board 
must seek to obtain those records before proceeding with the 
appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 
(2002); Baker v. West, 11 Vet. App. 163, 169 (1998).   
Therefore, the Board has no recourse but to remand the 
veteran's appeal again in order to obtain the records related 
to the veteran's SSA benefits and allow for AOJ re-
adjudication of the veteran's claims in light of whatever 
relevant information may be contained therein.

Accordingly, the case is REMANDED for the following action:

1.	Request all records relevant to the 
veteran's application and award of 
disability benefits from the SSA.  All 
requests and responses, both positive 
and negative, should be associated with 
the claims file.

2.	After completing the above action and 
any other development as may be 
indicated by any response received, the 
veteran's service connection claims 
should be readjudicated, to include all 
evidence received since the August 2008 
supplemental statement of the case.  
The veteran and her representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




